NO. 07-08-0184-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  MARCH 13, 2009

                        ______________________________


                          DONALD R. PEASE, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

          FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

          NO. 2007-415,574; HONORABLE CECIL G. PURYEAR, JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Following a plea of not guilty, Appellant, Donald R. Pease, was convicted by a jury

of aggravated robbery with an affirmative finding on use of a deadly weapon and
sentenced to twenty-eight years confinement. In presenting this appeal, counsel has filed

an Anders1 brief in support of a motion to withdraw. We grant counsel’s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis to support an appeal. Anders v. California, 386 U.S. 738, 744-

45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex.Crim.App. 2008).       Counsel has candidly discussed why, under the controlling

authorities, the appeal is frivolous.       See High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978). Counsel has also demonstrated that he has complied with the

requirements of Anders and In re Schulman by (1) providing a copy of the brief to

Appellant, (2) notifying him of his right to file a pro se response if he desired to do so, and

(3) informing him of his right to file a pro se petition for discretionary review. In re

Schulman, 252 S.W.3d at 408.2 By letter, this Court granted Appellant thirty days in which

to exercise his right to file a response to counsel’s brief, should he be so inclined. Id. at

n.23. Appellant did not file a response. Neither did the State favor us with a brief.




       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       2
        Notwithstanding that Appellant was informed of his right to file a pro se petition for
discretionary review upon execution of the Trial Court’s Certification of Defendant’s Right
of Appeal, counsel must comply with Rule 48.4 of the Texas Rules of Appellate Procedure
which provides that counsel shall within five days after this opinion is handed down, send
Appellant a copy of the opinion and judgment together with notification of his right to file
a pro se petition for discretionary review. In re Schulman, at 408 fn.22 & at 411 fn.35.

                                              2
                                    Potential Issues


       By the Anders brief, counsel raises three potential issues, to-wit: (1) the evidence

was legally insufficient to support Appellant’s conviction; (2) the evidence was factually

insufficient to support Appellant’s conviction; and (3) the non-accomplice evidence was

insufficient to corroborate the testimony of Clifford Johnson, Appellant’s co-actor. Counsel

then explains why the issues have no merit.


       We have independently examined the entire record to determine whether there are

any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409; Stafford

v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such issues.

See Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). After reviewing the record

and counsel’s brief, we agree with counsel that there are no plausible grounds for appeal.

See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).


       Accordingly, counsel's motion to withdraw is granted and the trial court’s judgment

is affirmed.


                                                 Patrick A. Pirtle
                                                     Justice


Do not publish.




                                             3